—Appeal by the defendant from a judgment of the Supreme Court, Rings County (Lott, J.), rendered May 21, 1996, convicting him of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree (five counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the fourth degree, and criminal use of drug paraphernalia in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve his challenge to the voluntariness of his plea since he never moved to withdraw his plea or to vacate the judgment of conviction in the Supreme Court (see, People v Pellegrino, 60 NY2d 636). In any event, the defendant knowingly and voluntarily entered into the plea and concomitant waiver of the right to appeal with the advice of counsel. Thus, the defendant has forfeited review of the court’s adverse ruling on the People’s Molineux application both by the plea itself and by his waiver of the right to appeal (see, People v Molineux, 168 NY 264; People v Muniz, 91 NY2d 570; People v Gerber, 182 AD2d 252, 260; People v Jones, 255 AD2d 456). S. Miller, J. P., O’Brien, Ritter and Santucci, JJ., concur.